DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mikusic (US PN 9080702 B2) in view of Muir (US PN 3744823).
With regard to claims 1-3, Mikusic teaches a method of connecting together two unit elements of a fluid transport pipe, each unit pipe element being made of metal alloy (col. 4, line 1, steel) and being covered in an outer insulating coating made of a thermoplastic material (figure 1, coating 1; col. 4, line 2-4, PP), with the exception of an end portion that does not have outer insulating coating (figure 1, area without coating 1), the method comprising a step of butt welding together two unit pipe elements at their end portions having no outer insulating coating (figure 1, area around weld joint 4 without insulating coating 1), a step of mechanically assembling at least two rigid shells made of a thermoplastic material on the end portions of the unit pipe elements not having an outer insulating cover (figure 5, shells 7; col. 4, line 12-15, PP), and a step of keeping the shells sealed against the outer insulating coating of the two unit pipe elements (figure 6, girdle13).
Although Mikusic teaches applying pressure (girdle 13) and teaches resistance welded sleeves (figure 7), Mikusic does not explicitly disclose an annular sleeve positioned around the shells while they are mechanically assembled on the end portions of the unit pipe elements not having any outer insulating coating so as to cover both shells and also portions of the outer insulating coatings of the unit pipe elements, the sleeve being made of the same material as a material constituting the outer insulating coatings of the unit pipe elements or out of a thermoplastic material that is thermochemically compatible therewith, and being fastened in a sealed manner on the outer insulating coatings of the unit pipe elements by weld bonding.
Muir teaches it was known when welding metal pipes (col. 4, line 15-17) to resistance fusion bond using a resistance wire connected to an electrical supply (col. 5, line 24-34) the inner surface of an annular sleeve (figure 2, HDPE sleeve 24) so as to cover the rigid thermally insulating portions (figure 2, layers 21, 22, 23) adjacent to the outer thermally insulating coatings of the unit pipe elements (figure 2, layers 29, 31), the sleeve being made of a material that is thermochemically compatible with the outer thermally insulating coatings (PE layer 31) of the unit pipe elements and being fastened in a sealed manner on the outer insulating coatings of the unit pipe elements by weld bonding (figure 2, welds 25 and 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a thermochemically compatible resistance welded sleeve as in the teaching of Muir over the rigid thermally insulating portions and outer thermally insulating coatings of the unit pipe elements of Mikusic.  The rationale to do so would have been the motivation provided by the teaching of Muir, that to have such a resistance welded sleeve predictably results in welded seals that effectively prevent the ingress of moisture (col. 5, line 35-36), thereby preventing water from contacting the metal of the pipe sections in the vicinity of the joint (col. 2, line 59-61).  Since the pipes of Mikusic are known for use in offshore applications (Mikusic, col. 2, line 6), it would have been appreciated by one of ordinary skill in the art at the time of the invention that for such offshore applications a water resistance of the weld joint would have been desirable. 
Although Mikusic teaches applying an external pressure when performing the resistance welding method (col. 4, line 46-52), Mikusic does not explicitly disclose applying such a pressure to a sleeve external to the shells.  However, it would have been obvious to apply such a pressure when combining a thermochemically compatible resistance welded sleeve as in the teaching of Muir to the weld joint including shells in the resistance welding method of Mikusic.  The rationale to do so would have been the motivation provided by the teaching of Mikusic, that to apply such a pressure during the resistance welding method predictably results in the enabling of crosslinking of the polyolefin chains sufficient to obtain a monolithic final product (col. 4, line 59-62).

With regard to claims 6 and 11, Mikusic teaches the shells presenting shapes at their longitudinal ends that are complimentary to the shapes of the end portions of the unit pipe elements (figure 4).
Although Mikusic teaches injection molding as a method to obtain the desired shapes and is silent as to the method of obtaining the shaped ends of the pipe that do not have the insulative coating, cutting is an obvious method for obtaining a desired shape, such as for example would have been required for example to obtain the shaped insulation layer 21 of Muir (col. 2, line 9-11, where glass fiber or asbestos must be cut into a shape), and furthermore would have been obvious when preparing two coated pipes for welding by removing the insulative coating prior to welding.  In this case, the examiner notes that machining is a known automated form of cutting.

With regard to claims 7 and 13, Mikusic teaches the shells are made of pure PP, hollow glass microsphere loaded PP, or foamed PP (col. 4, line 2-4, 14-15, same kind of PP as applied to the pipe coating).

With regard to claims 9-10, although Mikusic is silent as to the specific pressure applied, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the pressure of the hydraulic cylinder of Mikusic so as to obtain the desired state of crosslinking during the welding process, as would have been obtained through routine experimentation.  Since the materials and method of the resistance welded thermoplastics around a metal pipe is the same as claimed by applicant, it would have been expected that such an optimized pressure would also have overlapped with that claimed by applicant.

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive.
With regard to applicant’s apparent argument that there would be no motivation to modify the embodiment for using the shells in the teaching of Mikusic as cited by the examiner to include the sleeve 16 in the alternative embodiment in the teaching of Mikusic and that furthermore the sleeve of Mikusic would be rendered inoperable by performing such a modification due to crushing, the examiner respectfully notes that such a combination is not the combination relied upon in the rejection dated 9/10/2021.  In this case, while the examiner does rely upon Mikusic to teach the specific welding method of utilizing shells, it is instead the teaching of Muir that is relied upon to disclose that it was known in the pipe welding art at the time of the invention to include the presence of a sleeve when forming a weld joint in combination with shells.  The motivation to use a sleeve as in the teaching of Muir with the embodiment of shells in the teaching of Mikusic is the predictable ability to seal the area of the joint (Muir, col. 2, line 59-61) and thereby prevent the ingress of moisture (Muir, col. 5, line 35-36) by covering the area of joining between the material of the shell and the material of the pipe , as outlined on pages 3-4 of the Non-Final Rejection dated 9/10/2021.  It is therefore the examiner’s position that applicant's arguments are found to be unpersuasive, as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
With regard to applicant’s argument that applying external pressure to the sleeve 16 would crush the resistance component in the alternative welding method of Mikusic, the examiner respectfully disagrees.  In addition to the reasons presented above and for the sake of argument, the examiner notes that the sleeve in the teaching of Mikusic is a thermal shrinkable sleeve that is shrunk prior to performing the resistance welding method (paragraph 57), where the shrunken sleeve applies an external pressure to the resistance welding material 15/17 shown in the embodiment of Figure 7, appearing to contradict applicant’s argument on page 10 that applying an external pressure “would have the inevitable consequence of deteriorating the electrical resistance 17 by crushing it”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746